Name: Decision of the EEA Joint Committee No 154/1999 of 26 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: trade;  cooperation policy;  fisheries;  agricultural policy;  tariff policy
 Date Published: 2001-03-01

 Avis juridique important|21999D0154Decision of the EEA Joint Committee No 154/1999 of 26 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0001 - 0002Decision of the EEA Joint CommitteeNo 154/1999of 26 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 142/1999 of the EEA Joint Committee of 5 November 1999(1).(2) Point 4(a) of Protocol 1 to the Agreement lays down the rules concerning the exchange of information between the Community and the EFTA States. There is also a need for a more rapid procedure for communicating the lists of establishments in the European Economic Area approved for the purpose of the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 9 (date of entry into force of the acts in Chapter I) in the introductory part of Chapter I of Annex I to the Agreement:"10. Lists of establishments in the European Economic Area- In addition to the procedure laid down in paragraph 4(a) of Protocol 1 to the Agreement, the EC Member States and EFTA States shall communicate directly to all other EC Member States and EFTA States the lists of establishments approved for the purposes of this Agreement."Article 2This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 34.